Case 1-19-43516-ess   Doc 92-5   Filed 11/13/20   Entered 11/13/20 17:10:42




                      Exhibit 5
                  Case 1-19-43516-ess Doc 92-5 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                                INDEX NO.                                                                                                                                    506127/2016
        FILED: KINGS  COUNTY CLERK 06/12/2019 03:54 PM
        NYSCEF DOC. NO. 50                                                                                                                                                               RECEIVED NYSCEF: 06/12/2019



                                                                                             o°®
                                                                                                                  wooos
                                                5oo5Bat              New          o k 4                           OVIATT                                       p 855.227.5072                         r 585.454.0302

                                                                                                                  GlLMAN
                                                                                                                               uP


                                                                                                                       ATTORNEYS
                                                                                                         woodsdefaultservices.com




                Default      Service       Direct          Dial:     855-227-5072
                Default       Service      Fax Number:                    585-454-3968
                Email:      bhartsexten@woodsdefaultservices.com
                                                                                                                 June         10,     2019


                VIA       MAIL
                Hon.       Noach          Dear
                Kings        County             Supreme               Court
                360      Adams           Street        Room               189
.               Brooklyn,             NY        11201




                                Re:                                U.S.      Bank        National          Association,                 etc.     v. Michael           Krichevsky,                     et al.
                                Index         No:                  506127/2016




                Dear       Hon.        Noach           Dear,


                                On January                 24,      2019,         our     office       submitted              a Judgment            of     Foreclosure                  and      Sale     returnable        July
                15,     2019.         Since         that     time,         the     Defendant             has     filed       for     Bankruptcy             and      the         Plaintiff        has    halted       all
                foreclosure              action.           At      this    time,        Plaintiff        respectfully                requests       that       the   pending                 motion       be withdrawn,
                without            prejudice.


                                Enclosed              is a postage-paid                     envelope.            We         request       that    you      return          all     original           motion       documents           to
                our      office.


                                Thank           you        for     your       time      and        consideration.




                                                                                                                Very        truly      yours,
                                                                                             WOODS               OVIATT                GILMAN              LLP




                                                                                                    Brettanie          L.    Hart      Saxton           Esq.

                                                                                                          Attorney             for     Plaint       f




                BLS/cnw


    .                                                                                                                                                                                                                              .
                 Woods          Oviatt        Gilman         LLP and the attorneys                     whom       it employs          are debt      collectors         who          are attampting             to collect   a debt.
                (not of ivithdratve! pl: }2016029%ny                             information         obtained       by them           may be used for that                 purpose.


                                                                                                                       1 of 5
          Case 1-19-43516-ess Doc 92-5 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.                                                                                                        506127/2016
FILED: KINGS  COUNTY CLERK 06/12/2019 03:54 PM
NYSCEF DOC. NO. 50                                                                                                                                          RECEIVED NYSCEF: 06/12/2019




       cc:


       Michael          Krichevsky
                                                     2nd
       4221      Atlantic         Avenue,                       Floor,       a/k/a     4219-4221         Atlantic         Avenue

       Brooklyn,            NY      11224


       Michael          Krichevsky
       120     Oceana          Drive       W,       Apt         5D

       Brooklyn,            NY      11235


       New       York       State      Department                    of    Taxation        and    Finance

       300     Motor        Parkway
       Hauppauge,              NY        11788


       Beth      P. Schwartz,             Esq.
       Assistant         United          States       Attorney
       Attorneys         for     Defendant                United           States      of America         by the       Internal       Revenue        Service

       271     Cadman            Plaza       East

       Brooklyn,            NY      11201



       City      of New         York       Parking     Violations                      Bureau
                                            4th
       100     Church          Street,           FlOOr

       New       York,         NY      10007


       Jane      Doe
       4221      Atlantic           Avenue,          2nd          Floor,       a/k/a     4219-4221          Atlantic         Avenue

       Brooklyn,            NY       11224



       Maria       Tomkevych
                                                     1st
       4221      Atlantic           Avenue,                     Floor,       a/k/a     4219-4221         Atlantic         Avenue

       Brooklyn,            NY       11224




       Re:     Notice       of Withdrawal                 for     a Motion           to Confirm      Referee        Report        and for   a Judgiileiit      of Foreclosure      and   Sale
       Kings              Supreme    Court                        - Index       # 506127/20.16
                  County
       U.S.     Bank National   Association,                              etc. v. Michael         Krichevsky,          et al.




        {not of withdrawa! pl: }20160296
                                                                                                                                                                                            people®
                                                                                                                                                    The     art    of   representing
                                                                                                     2 of 5
          Case 1-19-43516-ess Doc 92-5 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.                                                                                                         506127/2016
FILED: KINGS  COUNTY CLERK 06/12/2019 03:54 PM
NYSCEF DOC. NO. 50                                                                                                                                    RECEIVED NYSCEF: 06/12/2019




       STATE       OF      NEW YORK
       COUNTY            COURT:                         COUNTY          OF KINGS


       U.S.       BANK        NATIONAL                        ASSOCIATION,                  AS        TRUSTEE             FOR
       BANC        OF      AMERICA                  FUNDING            CORPORATION                          MORTGAGE
       PASS-THROUGH                   CERTIFICATES,                     SERIES            2006-F       '
                                                                                                                                         NOTICE                OF    WITHDRAWAL

                                                                        Plaintiff,
                                                                                                                                         Index       #:    506127/2016


                                             v.
                                                                                                                                         Mortgaged              Property:
                                                                                                                                         4221     Atlantic          Avenue       a/k/a    4219-
       MICHAEL             KRICHEVSKY,                        NEW    YORK         STATE             DEPARTMENT
                                                                                                                                          221     Mandc             henue
       OF TAXATION              AND           FINANCE,               UNITED           STATES               OF AMERICA
                                                                                                                                         Brooklyn,             NY      11224
       BY THE        INTERNAL                REVENUE                SERVICE,             CITY        OF     NEW YORK
       PARKING           VIOLATIONS                     BUREAU,          JANE           DOE,        MARIA

       TOMKEVYCH,


                                                                        Defendants.


                   PLEASE            TAKE            NOTICE,           that     the     Plaintiff      requests      that     its   Judgment              of   Foreclosure          and    Sale

       pending      before     the    court         be withdrawn,             without         prejudice,       and      the   matter        removed             from     the    Court's
       calendar     with     leave     for        Plaintiff       to resubmit         the     same.


       DATED:                          Ü          dÓl         3
                             u AL             (


                                                                                                      By:                                                                      ej2Êdry
                                                                                                                  Brettanie         L.    Hart       Saxton,         Esq.
                                                                                                                  Woods         Oviatt          Gilman         LLP
                                                                                                                  700    Crossroads              Building
                                                                                                                  2 State      Street

                                                                                                                  Rochester,             NY      14614
                                                                                                                  855-227-5072




       {not of withdrawal pl: }20160296


                                                                                             3 of 5
          Case 1-19-43516-ess Doc 92-5 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.                                                                                                                                   506127/2016
FILED: KINGS  COUNTY CLERK 06/12/2019 03:54 PM
NYSCEF DOC. NO. 50                                                                                                                                                            RECEIVED NYSCEF: 06/12/2019




       STATE             OF        NEW YORK
       SUPREME                     COURT:                       COUNTY                OF KINGS


       U.S.        BANK                 NATIONAL                    ASSOCIATION,                          AS        TRUSTEE
       FOR         BANC                 OF     AMERICA                     FUNDING                    CORPORATION
       MORTGAGE                          PASS-THROUGH                             CERTIFICATES,                       SERIES

       2006-F,
                                                                                                                                              AFFIDAVIT                      OF MAILING

                                                                                         Plaintiff,
                                                                                                                                              Index          No.:        506127/2016

                                                         v.
                                                                                                                                              Mortgaged                  Property:

       MICHAEL                     KRICHEVSKY,                          NEW         YORK           STATE                                      4221      Atlantic             Avenue          a/k/a

       DEPARTMENT                            OF TAXATION                          AND          FINANCE,                                       4219-4221                  Atlantic         Avenue

       UNITED             STATES                    OF AMERICA                      BY     THE          INTERNAL                              Brooklyn,              NY        11224

       REVENUE                     SERVICE,                  CITY        OF NEW                YORK          PARKING
       VIOLATIONS                        BUREAU,                   JANE          DOE,          MARIA

       TOMKEVYCH,


                                                                                         Defendants.




                    I,                                  A     \/\\('J    y[T                          , being       duly     sworn,          deposes          and         says:


                    I am not                 a party          to the      action,        am over            18 years         of   age,       and     reside         in    Rochester,             New       York.


                    On              (    \                    \1                         , 2019,         I served          a copy      of the        Notice          of     Withdrawal               for   the
       Judgment               of    Foreclosure                 and       Sale      relative          to the     above       matter      in        a sealed         envelope,             with     postage         prepaid

       thereon,          in    a post          office         or depository               of the        United        States        Postal         Service          within          the   State      of New        York,
       addressed              to the         last     known             address       of the          individuals           as indicated             below.




       Sworn        to before                m        this

          /   2-    da         of                (/   AA                               , 2019.




                                                                                                                           KENADI BARTRON
       Notari       Public
                                                                                                                NOTARY PUBLIC, State of New
                                                                                                                                                    York
                                                                                                                     Qualified in
                                                                                                                                    Wyoming County
                                                                                                                    Registration    No. 01BA6385316     .
                                                                                                               Commission     Expires December 31, 2
                                                                                                                                                       __




        {not of withdrawa¡ pl: }20160296


                                                                                                               4 of 5
          Case 1-19-43516-ess Doc 92-5 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.                                                                                                 506127/2016
FILED: KINGS  COUNTY CLERK 06/12/2019 03:54 PM
NYSCEF DOC. NO. 50                                                                                                                                     RECEIVED NYSCEF: 06/12/2019




       TO:


       Michael           Krichevsky
                                                      2nd
       4221      Atlantic            Avenue,                 Floor,       a/k/a      4219-4221         Atlantic          Avenue

       Brooklyn,            NY        11224


       Michael           Krichevsky
        120    Oceana           Drive       W,       Apt     5D

       Brooklyn,            NY        11235


       New       York       State         Department              of    Taxation        and     Finance
       300     Motor        Parkway
       Hauppauge,               NY        11788


       Beth      P. Schwartz,               Esq.
       Assistant          United          States      Attorney
       Attorneys          for     Defendant                United        States      of America        by the        Internal       Revenue      Service
       271     Cadman            Plaza        East

       Brooklyn,            NY        11201



       City    of New            York       Parking     Violations                  Bureau
                                             4th
        100    Church           Street,           FlOOr
       New       York,          NY      10007


       Jane      Doe
       4221      Atlantic            Avenue,          2nd      Floor,       a/k/a     4219-4221           Atlantic        Avenue

       Brooklyn,            NY        11224


       Maria       Tomkevych
                                                      1st
       4221      Atlantic            Avenue,                 Floor,       a/k/a     4219-4221         Atlantic          Avenue

       Brooklyn,            NY        11224




       Re: Notice           of Withdravval             for     a Motion           to Confirm      Referee        Report       and   for   a Judgment       of Foreclosure   and   Sale
       Kings             Supreme    Court                      - Index       # 506127/2016
                 County
       U.S.    Bank National   Association,                            etc. v. Michael         Krichevsky,           et al.




        {not of withdrawal pl: }20160296


                                                                                                  5 of 5
